Title: From John Adams to Dr. Samuel Hollen, 15 August 1798
From: Adams, John
To: Hollen, Dr. Samuel



Dear Sir
Quincy Augt. 15. 1798

Your letter of the 17th of July never reached me till since my return home. inclosd is an answer to the Address, which is very kind and handsome, and the more agreable as the Representative of the Town, seems by your account to entertain different sentiments. We cannot all think alike in this World. I rejoice to find you in so good health and spirits.—I am Dear Sir.— / Your old Friend
John AdamsDr. Tufts and Family are very well.—
